Citation Nr: 0321708	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  94-14 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
psychophysiological headaches.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to August 
1953.

In a decision dated in March 1979, the Board of Veterans' 
Appeals (Board) denied the veteran's claim of entitlement to 
service connection for psychophysiological headaches with 
mental deficiency.  The veteran sought to reopen this claim 
in May 1993.  This appeal arises from an August 1993 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which declined to 
reopen the veteran's claim on the basis that new and material 
evidence had not been submitted.  This case was previously 
before the Board in September 1996, and in January 1998, and 
was remanded for clarification of the veteran's 
representative and additional development of the record.

In September 1999, the Board entered a multiple-issue 
decision that denied the veteran's request to reopen his 
claim for service connection for psychophysiological 
headaches.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  The Court vacated 
the September 1999 Board decision and remanded the case to 
the Board. 

The case returned to the Board, which issued a decision in 
May 2002 that again determined that new and material evidence 
had not been submitted to reopen the veteran's claim.  This 
decision was appealed and the Court subsequently issued an 
order that vacated the May 2002 Board decision and directed 
further action be completed by the Board and VA in this case.  
The case has now returned to the Board for completion of the 
Court's directives.


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

According to the Court order, VA has failed to meet its 
obligations under the VCAA.  That is, VA has not provided the 
veteran with adequate notification of the statutory and 
regulatory provisions governing VA's duty to notify and 
assist.  In addition, it has not informed the veteran of the 
evidence needed to substantiate his claim regarding the 
submission of new and material evidence, nor informed him of 
what evidence he was responsible for submitting and what 
evidence was the responsibility of VA to obtain.  On remand, 
these deficiencies must be corrected.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2).  On May 1, 2003, prior to the Board's 
consideration of the claim on appeal, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the new duty-to-assist regulations codified at 
38 C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  Id. at 
1346-48.  The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  Id. 
at 1348-49.  Thus, in light of this new judicial precedent, 
the Board is compelled to remand the veteran's case to the RO 
in order to provide the veteran appropriate notice under 
38 U.S.C.A. § 5103(a) and (b) and for issuance of a 
Supplemental Statement of the Case (SSOC).  

In addition, the Court order indicated the RO's actions had 
not fully complied with the Board remand instructions of 
January 1998.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Specifically, it was noted that the RO had failed to 
develop both private and VA medical evidence previously 
identified by the veteran as pertinent to his current claim.  
On remand, the RO must again attempt to obtain all relevant 
medical evidence, including from Dr. Steve Oats (Shelby 
Medical Clinic) and Drs. Russell Thomas, McGowan, and Hasker.  
It also appears that the veteran may have received treatment 
for headaches from Dr. Gordon Jones of Pineland, Texas.  
Finally, the veteran identified treatment from Drs. Smith and 
Lehmann.  While VA has not made requests from these 
individual physicians, it appears that the veteran associated 
his treatment from these physicians with the Lehmann Eye 
Clinic.  The RO has obtained medical records from this 
clinic.  There is no indication that the RO has requested VA 
treatment records from the VA Medical Center and Eye Clinic 
in Shreveport, Louisiana.  

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Make arrangements to obtain the 
veteran's treatment records for a 
headache disorder from Dr. Steve Oats 
(Shelby Medical Clinic), Drs. Russell 
Thomas, McGowan, and Hasker, and Dr. 
Gordon Jones of Pineland, Texas.  Also, 
ask the veteran to specifically indicate 
whether or not his treatment from Drs. 
Lehmann and Smith was conducted at the 
Lehmann Eye Clinic in Nacogdoches, Texas.  
If not, ask the veteran to provide signed 
release forms with the appropriate 
addresses and dates of treatment in order 
to obtain these treatment records from 
other sources.  Inform the veteran that 
his failure to provide current addresses, 
approximate dates of treatment, and 
signed release forms will make it 
impossible for VA to obtain any 
identified private treatment records.  

3.  Obtain the veteran's medical records 
from the VA Medical Center and Eye Clinic 
in Shreveport, Louisiana, for all 
treatment of his headache disability.  
Development of this evidence should 
continue until the RO can determine for 
the record that this evidence no longer 
exists or that further attempts would be 
futile.

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  
If any medical records or other evidence 
identified in the Board's remand of 
January 1998, subsequently by the 
veteran, or as a result of this remand 
has not been obtained by the RO, the RO 
should inform the veteran and his 
representative of this circumstance and 
provide them with an opportunity to 
directly obtain and submit this evidence.

5.  Finally, readjudicate the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
entitlement to service connection for 
psychophysiological headaches, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must include citation to 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




